February 3, 2006

The Allied Defense Group, Inc.
8000 Towers Crescent Drive, Suite 260
Vienna, Virginia 22182
Attn: Robert Dowski, Chief Financial Officer



      Re: Loan and Security Agreement dated as of May 28, 2004 (as amended from
time to time, the “Loan” agreement) by and among The Allied Defense Group, Inc.,
a Delaware corporation (“Company”), News/Sports Microwave Rental, Inc., a
California corporation, Titan Dynamics Systems, Inc., a Texas corporation,
SeaSpace Corporation, a California corporation, MECAR USA, Inc., a Delaware
corporation, Allied Research Corporation Limited, a company formed under the
laws of England and Wales, Energa Corporation, a Maryland corporation, ARC
Europe, S.A., a Belgium company, and Global Microwave Systems, Inc., a
California corporation, as borrowers (individually, a “Borrower” and
collectively, “Borrowers”), and Patriot Capital Funding LLC I, a Delaware
limited liability company, successor in interest to Wilton Funding, LLC, a
Delaware limited liability company, as lender (“Lender”)

Ladies and Gentlemen:

This letter is to confirm to you that the Lender agrees, as set forth and
conditioned herein, to forbear from declaring a Matured Default under the
Financing Agreements or exercising its remedies as a consequence thereof, solely
as a consequence of the existence or continuance of (i) the failure of Company
to satisfy the Collateral Requirement set forth in Section 1.9 of the Deposit
Account Security Agreement, and (ii) the failure of any Borrower to keep or
observe any other of the covenants, conditions, promises or agreements contained
in any Financing Agreement as of the date hereof ((i) and (ii) are sometimes
referred to hereinafter as the “Current Defaults”) for a period of time expiring
on March 3, 2006 (the “Expiration Date”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

Notwithstanding the above forbearance, commencing on the date hereof, and until
such time as the Current Defaults, and any other Matured Default occurring after
the date hereof, have been remedied to the satisfaction of Lender, any and all
amounts due under the Note or under any other Financing Agreement, whether for
principal, interest, fees, expenses or otherwise, shall bear interest at a rate
per annum equal to the Default Rate, which accrued interest shall be payable for
the immediately preceding one month period by the issuance of additional
promissory notes in a form approved by Lender in the aggregate principal amount
equal to the amount of interest calculated at the Default Rate.

Lender acknowledges that on or before the Expiration Date, Borrowers shall
provide to Lender a schedule outlining the amount and timing or cash deposits to
the deposit account referenced in the Deposit Account Security Agreement (the
“Account”) together with evidence demonstrating that such funds are reasonably
expected to be available to meet the proposed schedule. Lender shall have the
right to accept of reject the proposed schedule in its sole discretion.

Upon the earlier of (i) the Expiration Date and (ii) any other Matured Default
occurring after the date hereof, the forbearance set forth in the first
paragraph of this letter shall cease to apply, and Lender shall be permitted to
declare one or more Matured Defaults under the Financing Agreements and to
exercise its rights and remedies as a consequence thereof. By execution and
delivery of this letter, Lender is not waiving the Current Defaults. There shall
be no extensions of the Expiration Date unless otherwise agreed to in a writing
signed by Lender. Lender (a) reserves the right to enforce all provisions
contained in the Financing Agreements, and (b) is under no duty or obligation of
any kind or any nature to grant Borrowers any additional period of forbearance
beyond the Expiration Date. Furthermore, Lender’s actions in executing and
delivering this letter shall not be construed as a waiver or relinquishment of,
or estoppel to assert, any of Lender’s rights under the Financing Agreements or
applicable law and are without prejudice to Lender’s right to pursue any and all
remedies available to it on or after the Expiration Date. Nothing contained in
this letter shall be deemed to be or construed to be a release or waiver by
Lender of Borrowers, and nothing contained herein shall in any manner or form
impair the validity of any lien or security interest granted pursuant to the
Financing Agreements. This letter does not constitute a discharge or novation of
any Financing Agreement, and such documents shall continue in full force and
effect and shall be fully binding upon all parties thereto.

Very Truly Yours,

PATRIOT CAPITAL FUNDING LLC I,
A Delaware limited liability company

By:      
Name:      
Title:      







Agreed and Acknowledged:

      The Allied Defense Group, Inc.   News/Sports Microwave Rental, Inc. a
Delaware corporation   a California corporation
By:      
Name:      
Title:      
  By:      
Name:      
Title:      
 
   
Titan Dynamics Systems, Inc.
a Texas corporation
  SeaSpace Corporation
a California corporation
 
   
By:      
Name:      
Title:      
  By:      
Name:      
Title:      
 
   
MECAR USA, Inc.
a Delaware corporation
  Allied Research Corporation Limited
a company formed under the laws of
England and Wales
 
   
By:      
Name:      
Title:      
  By:      
Name:      
Title:      
 
   
Energa Corporation
a Maryland corporation
  ARC Europe, S.A.
a Belgium company
 
   
By:      
Name:      
Title:      
  By:      
Name:      
Title:      
 
   
Global Microwave Systems, Inc.
a California corporation
 


 
   
By:      
Name:      
Title:      
 



 
   

